Case 4:20-cv-03709 Document 57 Filed on 11/02/20 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

STEVEN F. HOTZE, et al §

vs CIVIL ACTION NO. H-20-3709
§

CHRIS HOLLINS §

DEFENDANT’S DEMONSTRATIVE EXHIBIT LIST

 

Number Description . Offered | Objection Date
Adm/NotAdm

 

I Photograph of Eslate/Voting Machine
with 2 cables it 2 bozo)

 

2 Photograph of Eslate/Voting Machine

 

 

with 2 cable 11/2/2020
3 Judge Ballot Control

it fefeozp
4 MBB Card from JBC

i2poz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/1
